Porter, J.
delivered the opinion of the court. The appelle has brought up this case under the late act of the legislature, and the same questions are presented which offered themselves in that of Yeiser vs. Smith. As the appellant, whose duty it was to have furnished a statement of the facts, to enable us to correct the error, if any, in the decree of the district court, has failed to do so; we must consider that he appealed, not to reverse the judgment below, but to procrastinate its execution.
*296West’n District.

Sept. 1822.

Oakley for the plaintiffs, Thomas for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs, and ten per centum damages for the delay.